 
Exhibit 10.45
 
 
[logo.jpg]
 

 
ACKNOWLEDGEMENT AND CONSENT


The following and is acknowledged and consented to by Frederick G. Perkins, III,
Declaration of Trust dated 1995 amended 2007 ("Perkins"); KeHe Distributors LLC
(“KeHE”); Artisanal Cheese, LLC, a New York limited liability company and its
parent company Artisanal Brands, Inc. a New York corporation (collectively
“APC”):


1.           Perkins has provided certain financing to APC, pursuant to that
certain Loan Agreement, Security Agreement, and Promissory Note dated February
22, 2010, (as amended) in consideration of which APC has given to Perkins a
first security interest in all assets of APC, including accounts receivable and
inventory.  That security interest was subject to a prior security interest in
APC's intellectual property only in favor of Terrence Brennan and Marvin
Numeroff ("Former APC Owners").


2.           On or about February 11, 2011, the first security interest in the
intellectual property in favor of Former APC Owners was terminated as evidenced
by the UCC-3 Termination Statement attached hereto.


3.           KeHE has provided financing to APC pursuant to that Marketing and
Distribution Agreement and Security Agreement dated February 15, 2011, in
consideration of which APC has given to KeHE a first security interest in APC's
accounts receivable and inventory.  By way of a Subordination Agreement of even
date therewith, Perkins agreed that his first security interest in APC's
accounts receivable and inventory would be subordinate to KeHE's priority
interest.


4.           APC has received from its board of directors at a meeting held on
October 12, 2012, authority to obtain financing from one or more lenders (the
"Bridge Lender(s)") up to two million dollars ($2,000,000), which amount may be
increased at the board's discretion (the "Bridge Financing").  In exchange for
the Bridge Financing, APC is authorized to give a first security interest in,
and make monthly payments of principal and interest from, APC's credit card
receipts pertaining to e-commerce and on-line transactions only as such receipts
are deposited in APC's account(s) held at TD Bank, New York, New York (the
"Credit Card Receipts").


5.           Perkins and KeHE hereby consent to the Bridge Financing and
specifically consent to the use of the Credit Card Receipts to pay down the
Bridge Financing and hereby acknowledge that as a result of the Bridge
Financing, the Bridge Lender(s) shall have a first security interest in the
Credit Card Receipts.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Perkins, KeHE and APC hereby acknowledge that except for the
aforementioned use of Credit Card Receipts as security for and to pay down the
Bridge Financing, all other terms of their respective agreements as referenced
in Paragraphs 1 and 3 above shall remain in full force and effect.


WITNESS WHEREOF, this Consent and Acknowledgement has been executed and
delivered by the undersigned as of October ___, 2012.

 

  Frederick G. Perkins, III,   Declaration of Trust dated 1995   amended 2007  
            /ss/ Frederick G. Perkins   Frederick G. Perkins, III, Trustee      
  KeHE Distributors, LLC               By:
/ss/ Chris Meyers
  Name: Chris Meyers   Title: Chief Financial Officer               Artisanal
Cheese, LLC               By:
/ss/ Daniel W. Dowe
  Name: Daniel W. Dowe   Title: President               Artisanal Brands, Inc.  
            By:
/ss/ Daniel W. Dowe
  Name: Daniel W. Dowe   Title: President

 